03/25/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0628



                                       DA 19-0628                               7F"
                                                                         MAR 2 5 2020
                                                                      Boweri
                                                                    Clerk of Supreme Cowl
                                                                       State of Montana

 IN THE MATTER OF B.W.,
                                                                   ORDER
       Youth in Need of Care.

                                              ORIGIN
       Counsel for the appellant mother of B.W. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
      DATED this          day of March, 2020.



                                                              Chief Justice
    Justices




2